Title: To Thomas Jefferson from Francis Clark, 9 October 1820
From: Clark, Francis
To: Jefferson, Thomas


 Dear Sir.
Fredericksburg
7th Oct 1820
I have not the honour of a personal acquaintance with you, but perhaps the object of my communication, will sanction the liberty I have taken.I have ever felt from the earliest period that I recollect, an unconqurable thirst for literary acquirements, but my pecuniary resources have been  so contracted, that I never have been able to procure leisure sufficient for the pursuit of any regular course of study; nor have I had it in my power to acquire any thing more than a tolerable english education. At present, I am engaged in the merchantile business, and as I am pretty well pleased with it, (as a means of support) shall probably continue to pursue it. but while I am in this way provided with food for the body, I am unwilling to neglect the acquisition of that interlectual food which Sustains the Soul, and which I believe is the Only Source of solid happiness.My business, is of such a nature as to demand my undivided attention during the day, but the nights I am anxious to devote to some profitable course of Study;—and my Object now, is to beg the favour of you, to Sugest to me that method which you think will prove most beneficial to One situated as I am.  In doing which you will Confer an Obligation that will ever be had in gratefull remembrance byYr Mst. Obt Hbt ServtFrancis Clark